Case 3:19-cv-00190-RLY-MPB Document 21 Filed 04/09/21 Page 1 of 1 PageID #: 120




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              EVANSVILLE DIVISION

 KYLE LANNERT,                                    )
                                                  )
                             Plaintiff,           )
                                                  )
                        v.                        )      No. 3:19-cv-00190-RLY-MPB
                                                  )
 M&N CABLE, LLC,                                  )
 MARCIA PLANK, and                                )
 NICHOLAS GERNER,                                 )
                                                  )
                             Defendants.          )

             ORDER ADOPTING REPORT AND RECOMMENDATION

        On February 22, 2021, the Magistrate Judge recommended that this case be

 dismissed without prejudice pursuant to Rule 41(b) of the Federal Rules of Civil

 Procedure for Plaintiff's failure to prosecute. As no objections were filed, the court

 ADOPTS the Report and Recommendation and DISMISSES this case WITHOUT

 PREJUDICE for failure to prosecute.



 SO ORDERED this 9th day of April 2021.



                                                   s/RLY




 Distributed Electronically to Registered Counsel of Record.



                                              1
